Citation Nr: 1216250	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, claimed as bowel spasms.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant) and her husband


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1974 to February 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and her husband provided testimony at a February 2009 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.  The Board subsequently remanded the claim for further development in April 2009, and again in March 2011.  As discussed below, the development requested by the Board has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

1.  The Veteran did not sustain a gastrointestinal disease or injury in service. 

2.  Symptoms of a gastrointestinal disorder were not chronic in service. 

3.  Symptoms of a gastrointestinal disorder have not been continuous since service separation. 

4.  The Veteran's gastrointestinal disorder is not related to her active service. 


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder are not met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely December 2004 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, a May 2009 letter described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran was afforded a VA examination in April 2010 with regard to the question of whether her gastrointestinal disorder was incurred during, caused by, or aggravated by, active service.  The Board remanded the case for a new VA examination in March 2011, finding that clarification with regard to the April 2010 VA examination report was needed.  Subsequently, the Veteran was afforded another VA examination in August 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the August 2011 VA opinion obtained in this case is adequate as to the question of whether the Veteran's current gastrointestinal disorder was incurred during, caused by, or aggravated by, active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for service connection for gastrointestinal disorder has been met.  38 C.F.R. § 3.159(c)(4).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Gastrointestinal Disorder

The Veteran contends that she has a gastrointestinal disorder that began during active service.  Specifically, she avers that she began experiencing bowel spasms in 1976, and that, although no diagnosis was made during active service, she has continued to experience the same symptoms since that time.      

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain gastrointestinal injury or disease in service, and that symptoms of a gastrointestinal disorder were not chronic during active service.  The service treatment records show that in March 1975, the Veteran sought medical treatment for vomiting and nausea; however, the symptoms were related to diagnosed viral syndrome.  In October 1977, she reported abdominal cramps, diarrhea, dizziness, and vaginal bleeding; she was diagnosed with endometriosis.  At a January 1981 periodic medical examination, she reported frequent stomach cramps not related to any particular food, but that always occurred with eating.  She stated that this was not currently a problem at the time of the examination.  Examination of the abdomen was marked as "normal," and no diagnosis was made or treatment rendered.  Finally, at a service separation examination in January 1985, the Veteran reported frequent indigestion, which was indicated to be especially with milk products and other foods, and bloating of the stomach.  Physical examination of the abdomen was again marked as "normal."  In sum, the service treatment records show complaints of gastrointestinal problems (not related to a virus or gynecological condition) on only two occasions (January 1981 and January 1985).  Moreover, on both of those occasions, no treatment was sought, clinical examination was marked as "normal," and no diagnosis of a gastrointestinal disorder was made.  Therefore, the weight of the evidence is against a finding that a gastrointestinal disorder either began during active service or that symptoms of a gastrointestinal disorder were chronic during active service.    

The Board next finds that the weight of the evidence demonstrates that gastrointestinal disorder symptoms have not been continuous since service separation in February 1985.  As indicated, the Veteran's service separation examination indicated normal clinical evaluation of the abdomen with no diagnosis of any gastrointestinal disorder.  Following service separation in February 1985, the evidence of record shows no complaints, diagnosis, or treatment for a gastrointestinal disorder until October 1985, when the Veteran sought treatment for abdominal pain, a fiberoptic sigmoidoscopy was normal, and no diagnosis of a gastrointestinal disorder was made.  The absence of post-service complaints, findings, diagnosis, or treatment for eight months after service is one factor that tends to weigh against a finding of continuous gastrointestinal disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

Other evidence of record showing that gastrointestinal disorder symptoms were not continuous since service separation includes normal gastrointestinal evaluations in November 1985 and January 1986, when the Veteran reported that she was having less frequent attacks of crampy abdominal pain and the doctor noted that she was doing better.  Moreover, in July 1991, she again reported lower abdominal pain, which was attributed to endometriosis, and not to any gastrointestinal disorder.  In August 1993, the Veteran sought treatment for gynecological problems (including endometriosis), and it was noted that she had a gastrointestinal workup which was negative.  In May 1999, the Veteran sought treatment for solid food dysphagia, and denied any history of reflux, nausea, vomiting, or diarrhea.  The following month, in June 1999, it was noted that she was having nausea, gagging, and an upset stomach due to taking estrogen.  It was also noted that she was lactose intolerant.  

In September 1999, the Veteran sought treatment for heart palpitations and hyperthyroidism, and she denied suffering from diarrhea.  Such history is of especial probative value because it was made by the Veteran, and recorded by her treating physician, for treatment purposes.  In October 2004, the Veteran reported that she had not seen a gastrointestinal specialist since June 1999; at that time, she stated that the doctor attributed her gastrointestinal symptoms to a hormonal abnormality (hyperthyroidism).  The next chronological treatment record pertaining to gastrointestinal problems is from 2009, five years later.  In sum, the record demonstrates inconsistent treatment for gastrointestinal problems as well as generally negative gastrointestinal workups since separation from active service.  Additionally, the Veteran's gastrointestinal symptoms have been attributed to disorders of other physiological systems.    

With regard to the Veteran's more recent assertions made as part of the current compensation claim, that she has had gastrointestinal disorder symptoms since separation from service in February 1985, the Board finds that, while the Veteran is competent to report the onset of her gastrointestinal disorder symptoms, her recent report of continuous gastrointestinal disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous gastrointestinal disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous service separation examination which indicates normal clinical examination of the abdomen, post-service treatment records from 1985 showing a normal gastrointestinal workup following service separation, the Veteran's claim for service connection in 1998 for other disabilities that did  not claim or even mention symptoms of a gastrointestinal disorder, the Veteran's own statements denying gastrointestinal symptoms in May and September 1999, and the subsequent five year gaps in documented treatment (from 1999 to 2004, and from 2004 to 2009) for gastrointestinal symptoms.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disorders in March 1998, but did not mention any gastrointestinal symptoms at that time.  This suggests to the Board that there was no pertinent gastrointestinal symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which she is experiencing symptoms that she believes are related to service.  In other words, the Veteran demonstrated that she understood the procedure for filing a claim for VA disability compensation, and she followed that procedure in other instances where she believed she was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a gastrointestinal disorder, when viewed in the context of her action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that she did not sustain a gastrointestinal injury or disease in service, or the lack of gastrointestinal symptomatology at the time she filed the claim, or both.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs 

the Veteran's more recent contentions regarding in-service chronic gastrointestinal problems and post-service gastrointestinal disorder symptoms. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed gastrointestinal disorder is not related to her active service.  The April 2010 VA examiner assessed mild gastroesophageal reflux disease (GERD) based on an X-ray conducted that day, and opined that the mild GERD was less likely as not caused by active service, as the Veteran did not demonstrate a consistent pattern of symptomatology that responded to conventional medical treatment.  The August 2011 VA examiner assessed chronic diarrhea, noting that a private physician had diagnosed irritable bowel syndrome in 2009 and that an X-ray conducted at the VA examination was normal.  The VA examiner opined that the Veteran's gastrointestinal problem, however it was diagnosed, was less likely as not caused by or a result of her gastrointestinal problem during active service.  The VA examiner reasoned that the in-service episode was viral or food-related diarrhea, and that the Veteran had reported that her 24-year-old daughter had the same problem with frequent bowel movements since she was an infant, implying a genetic cause.  

Based on this evidence, the Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current gastrointestinal disorder and military service, including no credible evidence of continuity of symptomatology of gastrointestinal disorder symptoms following service separation that could serve as a nexus to service or as a factual basis for a favorable medical opinion of nexus to service.  The probative nexus opinion on file weighs against the claim.  The 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, and fully articulated the opinion.  


For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a gastrointestinal disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for a gastrointestinal disorder, claimed as bowel spasms, is denied.  


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


